UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4142


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE WHITAKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:14-cr-00091-MOC-1)


Submitted:   November 24, 2015            Decided:   December 23, 2015


Before DUNCAN, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Ann L. Hester, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for
Appellant.     Jill Westmoreland Rose, Acting United States
Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine Whitaker pled guilty, without a plea agreement, to

possession with intent to distribute a mixture and substance

containing a detectable amount of heroin, in violation of 21

U.S.C.      §    841(a)(1)      (2012),      and   two    counts      of   possession     of

firearms and ammunition by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2012).                   On appeal, Whitaker challenges the

district court’s application of a four-level enhancement under

U.S.     Sentencing          Guidelines      Manual      § 2K2.1(b)(5)        (2014)     for

engaging in firearms trafficking.                  We affirm.

       “In assessing whether a district court properly calculated

the    Guidelines            range,     including        its    application        of    any

sentencing enhancements, [we] review the district court’s legal

conclusions de novo and its factual findings for clear error.”

United      States      v.    Horton,    693   F.3d      463,   474    (4th   Cir.      2012)

(alteration and internal quotation marks omitted).                                 “We will

conclude        that    the    ruling     of   the    district        court   is    clearly

erroneous only when, after reviewing all the evidence, we are

left with the definite and firm conviction that a mistake has

been committed.”              United States v. Steffen, 741 F.3d 411, 415

(4th Cir. 2013) (internal quotation marks omitted).

       To       apply   an     enhancement      under     USSG     § 2K2.1(b)(5),        the

district court must find by a preponderance of the evidence that

the    defendant             engaged    in     firearms         trafficking.            USSG

                                               2
§ 2K2.1(b)(5); see Steffen, 741 F.3d at 414 (explaining that the

government       has      the        burden        of        proving      applicability              of

enhancement by preponderance of evidence).                               “The commentary to

§ 2K2.1    specifies          that      the        firearm-trafficking               enhancement

applies   as     long    as     two    requirements            are     satisfied.”          United

States    v.   Pineda,        770     F.3d    313,       321    (4th     Cir.      2014),       cert.

denied, 135 S. Ct. 1515 (2015).                        Whitaker does not challenge the

court’s finding that his conduct satisfied the first requirement

— that he “transported, transferred, or otherwise disposed of

two or more firearms to another individual.”                              USSG § 2K2.1 cmt.

n.13(A)(i).       He does, however, contend that the court clearly

erred in finding that he possessed the requisite knowledge to

support the enhancement.                Specifically, Whitaker argues that he

neither “knew [n]or had reason to believe that [his] conduct

would    result    in     the       transport,          transfer,        or    disposal         of    a

firearm to an individual . . . who intended to use or dispose of

the firearm unlawfully.”               USSG § 2K2.1 cmt. n.13(A)(ii)(II).

     We conclude that the district court did not clearly err by

finding    that    Whitaker           possessed          the    requisite          knowledge         to

support    the    enhancement.               The       preponderance          of   the    evidence

establishes       that    Whitaker           had       reason     to     believe         that    the

purchasers     were      drug       dealers.           See     Pineda,    770      F.3d     at    322

(upholding       enhancement           when        defendant         simultaneously              sold

cocaine and firearms “to the CI with the understanding that the

                                                   3
CI’s intent was to distribute [the cocaine] to others”); United

States v. Pepper, 747 F.3d 520, 525 (8th Cir. 2014) (upholding

enhancement when defendant sold firearms to his drug dealer).

Moreover,     the       transactions       were      conducted        in    a    clandestine

fashion, and one of the purchasers planned to sell the firearms

out   of   state     and       had   no    apparent        qualms      about       purchasing

firearms from a convicted felon.

      While there was no direct evidence that Whitaker knew that

the   purchasers        planned      to    use      or   dispose       of    the    firearms

unlawfully, we conclude that the court did not clearly err by

inferring from the totality of the circumstances that Whitaker

had reason to believe that the purchasers’ intentions with the

firearms were not lawful.             See United States v. Garcia, 635 F.3d

472, 478 (10th Cir. 2011) (providing that court may rely on

common-sense inferences drawn from circumstantial evidence when

determining     applicability             of    a   §    2K2.1(b)(5)            enhancement).

Accordingly,       we     affirm     the       district    court’s         judgment.       We

dispense    with        oral    argument         because       the    facts       and   legal

contentions    are       adequately        presented      in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                                4